Citation Nr: 0018429	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-09 313 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

By rating actions dated in 1994 and 1995 the Department of 
Veterans Affairs (VA) Regional Office, Wichita, Kansas, 
denied entitlement to service connection for a number of 
disabilities.  The regional office granted service connection 
for and assigned a noncompensable evaluation for post-
traumatic stress disorder effective from October 13, 1993.  
The veteran appealed from the denials of service connection 
and from the evaluation assigned for his post-traumatic 
stress disorder.  The case was initially before the Board of 
Veterans' Appeals (Board) in February 1997 when service 
connection for all of the conditions at issue was denied.  
Appellate consideration of the issue of entitlement to a 
compensable evaluation for the veteran's post-traumatic 
stress disorder was deferred pending a remand for further 
action by the Regional Office.  By rating action dated in 
February 1998 the Regional Office increased the evaluation 
for the veteran's post-traumatic stress disorder from 
noncompensable to 30 percent, effective October 13, 1993.  
The veteran appealed for a still higher rating for the post-
traumatic stress disorder.  The case was again before the 
Board in October 1998 when it was remanded for further 
development.  The 30 percent evaluation for the veteran's 
post-traumatic stress disorder was later confirmed and 
continued by the Regional Office.  The case is again before 
the Board for further appellate consideration. 

In January 2000 the veteran submitted a claim for service 
connection for diabetes mellitus and a bone disease as 
secondary to his nervous condition.  This claim was denied as 
not well grounded in April 2000.  The veteran later submitted 
a June 2000 VA medical record assessing his noninsulin 
dependent diabetes mellitus with secondary peripheral 
neuropathy in support of this claim.  However, a notice of 
disagreement, or any other document indicating an intent to 
appeal the April 2000 denial is not of record.  These matters 
are not in an appellate status and are not before the Board.

The record also reflects that the veteran is in receipt of 
Social Security disability benefits.  VA physicians have 
expressed opinions that the veteran is unable to work, and he 
has been recognized as permanently and totally disabled for 
pension benefit purposes since August 1990.  Since the record 
reflect that the veteran's inability to work is primarily due 
to various nonservice-connected medical conditions rather 
than his post-traumatic stress disorder, the Board does not 
recognize a claim for a total rating based on individual 
unemployability to be pending.  No additional issues are 
intertwined with the claim for an evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder, the 
sole issue before the Board at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.  

2.  In evaluating this case, the amended criteria for rating 
psychoneurotic disorders, which became effective November 7, 
1996, are neither more nor less favorable to the veteran than 
the old criteria.

3.  The veteran's post-traumatic stress disorder is 
manifested by symptoms including nightmares and flashbacks of 
his Korean Conflict experiences, depression, anxiety, 
irritability, anger, isolation, pressure of speech and 
problems with sleeping and memory.

4.  The veteran is alert and oriented in all spheres.  He is 
considered competent for VA purposes.  

5.  The veteran's post-traumatic stress disorder has resulted 
in no more than definite social and industrial impairment.


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's post-
traumatic stress disorder is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 9411 
(1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

On several occasions from 1966 to 1970, while incarcerated, 
the current appellant was sent VA benefit checks intended for 
another veteran with a similar name who was rated as totally 
disabled due to a psychiatric disability.  The record 
reflects that this occurred when the appellant submitted 
changes of address which resulted in the diversion of the 
benefit checks from the proper payee.  The U. S. Attorney 
declined prosecution because the appellant was already 
incarcerated for a lengthy period and because there appeared 
to be some contributory negligence on the part of the VA.  

In June 1973, while still incarcerated, the veteran submitted 
his own initial claim for VA disability benefits for a 
nervous condition, a neurodermatitis.  In an August 1973 
rating action service connection was denied for the claimed 
nervous condition.  The veteran appealed from that decision 
and in November 1973 the Board of Veterans' Appeals affirmed 
the denial.  

In August 1990 the veteran again submitted a claim for 
service connection for a psychiatric condition.  He was 
afforded a VA neuropsychological examination in September 
1990.  He reported that he had been struck by lightening in 
1988 and that the electrical charge had passed through his 
left arm, trunk and leg.  Since the incident he had 
experienced ringing in the ears, back pain, headaches, muscle 
spasm, reduced verbal acuity, and respiratory problems.  He 
was currently unable to work.  He claimed that prior to the 
incident he had been successfully employed in a variety of 
jobs.  Memory examination showed intact temporal orientation 
with adequate to borderline attention-concentration.  The 
examiner stated that from a neuropsychological point of view, 
the veteran was a markedly impaired individual.  Quantitative 
deficits were noted on measures of memory and learning, 
language and related abilities and psychomotor speed and grip 
strength.  There were also numerous qualitative signs of 
impairment as well as evidence of moderate to severe 
depression.  The impression was that the veteran exhibited 
evidence of actual brain dysfunction and that his adaptive 
deficits were magnified by significant 
emotional/psychological problems.  

The veteran was afforded a VA psychiatric examination in 
December 1990.  He tended to ramble a great deal.  He was 
oriented as to time, place and person.  There was underlying 
hostility and belligerence.  He harbored much underlying 
anger.  His judgment was questionable and his insight was 
fair.  His peer relationships were poor.  He did not get 
along with people.  His temper was short.  It was stated that 
all of those symptoms had been escalated greatly since he had 
been struck by lightening.  He also had dreams about Korean 
combat.  His memory and concentration were poor.  He also had 
depression.  The diagnosis was generalized anxiety with 
underlying depression.  

In a February 1991 rating action the Regional Office again 
denied entitlement to service connection for a psychiatric 
condition.  The veteran appealed from that decision and in 
September 1993 the Board of Veterans' Appeals denied 
entitlement to service connection for post-traumatic stress 
disorder.  

The veteran reopened his claim for service connection for a 
psychiatric condition in October 1993.  In rating actions 
dated in October and December 1993, the claim was again 
denied by the Regional Office and the veteran appealed from 
those decisions.  

On a VA social and industrial survey in March 1994, the 
interviewer indicated that it was difficult to interview the 
veteran since he seemed irritable and his answers were short.  
The veteran stated that he had been blown out of a foxhole by 
an artillery shell and had remained unconscious in the cold 
for a period of time resulting in frostbite.  He also stated 
that he and two other servicemen had been in hand-to-hand 
combat with 22 Chinese soldiers and that he had survived with 
bayonet wounds to the stomach and neck.  The interviewer 
noted that the veteran reported life-threatening traumatic 
stressors and situations characteristic of post-traumatic 
stress disorder.  The interviewer also noted that the veteran 
seemed to manifest a combination of physical, emotional, and 
personality disorder-type symptoms.  

The veteran was afforded a VA psychiatric examination in 
March 1994.  He complained of nightmares, disturbed sleep, a 
startle reaction, depression, anxiety, lack of motivation and 
lack of interest.  The diagnoses included post-traumatic 
stress disorder, organic personality disorder and personality 
disorder.  

In a September 1994 rating action the Regional Office granted 
service connection for post-traumatic stress disorder 
effective from October 13, 1993, date of receipt of reopened 
claim and evaluated the condition as noncompensable effective 
from that same date.  

VA outpatient treatment records dated in 1995 and 1996 
reflect that the veteran was observed and treated on various 
occasions for various conditions including his post-traumatic 
stress disorder.

The veteran was hospitalized by the VA in August 1995 for a 
fracture of the right lower ribs and xiphoid process with 
nonunion.  Gastroesophageal reflux disease and possible post-
traumatic stress disorder were also treated.  

A VA biopychosocial intake summary, dated in May 1997, 
reflects that the veteran was a confusing historian.  He 
reported frequent nightmares and stated he felt sad or 
depressed when he thought about the war.  He had worked as a 
security guard, cook and a maintenance man.  He related being 
struck by lightening while working in the oil fields in 1988 
and not working since that time.  The assessment included 
chronic, severe post-traumatic stress disorder and paranoid 
personality disorder.  Dementia and alcohol dependence, in 
remission, were to be ruled out.  The examiner saw a strong 
possibility of organic brain damage due to the lightning 
strike, or possibly alcoholism.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned.  

The veteran was afforded a VA psychiatric examination in 
September 1997.  He reported nightmares 3 or 4 times a week.  
He had a difficult time being around other people since he 
became very irritated and upset.  He was very distrustful of 
other people and avoided crowds.  Neuropsychological testing 
had showed some organic brain damage and his thinking was 
somewhat concrete which was consistent with organic brain 
damage.  It was concluded that the veteran's history, 
examination and documentary records were consistent with a 
diagnosis of post-traumatic stress disorder, severe in nature 
and causing unemployability and severe social dysfunction.  A 
GAF score of 38 was assigned.  

In December 1998 the Regional Office received a number of 
records from the Social Security Administration including 
evaluations by private physicians in 1989 and 1990.  An 
October 1991 decision by an Administrative Law Judge reflects 
that the veteran had severe organic brain syndrome and 
depression.  He had not engaged in substantially gainful 
activities since August 1988.  It was found that the veteran 
was unable to perform his past relevant work as a derrick 
man, night watchman, sugar spinner, maintenance man, and farm 
or ranch hand.  The veteran was found entitled to a period of 
disability commencing in August 1988.  

The veteran was afforded a VA psychiatric examination in 
December 1998.  He complained about having nightmares.  He 
was unable to work.  His hands and legs were cold and clammy 
with numbness and tingling.  He walked with a left-hand 
crutch.  He also had pain in his back.  He stated that his 
nerves were shot.  He had diabetes and was currently taking 
several medications for that condition.  He stated that he 
became tired, angry and irritable.  He isolated himself.  He 
had no friends.  Noises bothered him.  He was also depressed.  
On examination the veteran was alert and oriented as to time, 
place and person.  His mood was angry and his affect was 
flat.  His speech was very pressured at times.  He denied any 
suicidal or homicidal thoughts but admitted that he had a 
severe temper.  There was no evidence of a psychosis.  He was 
considered competent for VA purposes.  

The examiner stated he did not think the veteran was able to 
work with his post-traumatic stress disorder and his physical 
problems.  He indicated that there had been psychological 
testing that indicated some brain injury but on mental status 
examination it had very little effect.  He felt the veteran's 
current problems of being unable to work and being isolated, 
irritable and angry were all from his post-traumatic stress 
disorder.  He stated that prior to that the veteran probably 
may have had other reasons such as his antisocial personality 
disorder.  A diagnosis of severe, chronic post-traumatic 
stress disorder was made.  It was noted that he had multiple 
other problems of neuropathy, residuals of a head injury, 
facial scars, diabetes mellitus, and pain.  

The veteran was afforded a VA neurological examination in 
December 1998.  He was alert and his memory for remote and 
recent events seemed adequate.  Initially he appeared 
somewhat anxious but as the examination progressed, he became 
more relaxed.  Various findings were recorded on the 
examination.  The examiner stated that the description of the 
sensory symptoms, the neurophysiologic findings in July and 
the absence of physical findings suggesting a myelopathy.  
This made the possibility of a spinal cord disorder less 
likely and a peripheral neuropathy more likely accounted for 
the veteran's complaints of numbness and dysesthesia in the 
hands and feet.  

The veteran was afforded a VA neuropsychological evaluation 
in February 1999. The results of testing varied from severely 
impaired to average with most scores falling in the 
borderline-impaired range.  The veteran's inconsistent 
performance was generally attributed to an attempt to fake 
some of the cognitive measures.  While some level of organic 
dysfunction could not be entirely ruled out, in the absence 
of other medical findings the veteran's personality and quest 
for secondary gain accounted for the majority of his 
cognitive performance.

The veteran was afforded a VA psychiatric examination in 
March 1999.  It was indicated that he was divorced and had 
been living in a rented house since 1994.  He rented the home 
from a woman who also resided there.  He owned a truck and 
was able to drive around.  He had been retired since 1988 
when lightening struck him.  He he had difficulty sleeping 
because of recurrent nightmares.  He complained of feeling 
depressed and anxious.  He became upset very easily.  He had 
difficulty trusting people.  On mental status examination his 
speech was coherent.  He was oriented as to time, place and 
person.  His thoughts were mostly well connected.  He had a 
tendency to become tangential and he demonstrated pressure of 
speech at times.  He was not delusional and did not have any 
auditory hallucinations.  He did become easily upset and 
irritated.  He had difficulty with short-term and long-term 
memory.  He stated that he quit drinking about 30 years 
previously.  He denied any panic attacks as such at the 
current time.  He did become anxious on occasion and became 
depressed.  

The diagnoses were chronic severe post-traumatic stress 
disorder, cognitive disorder with deficits in both long-term 
and short-term memory, dysthymic disorder as a result of the 
post-traumatic stress disorder and diabetes mellitus.  The 
GAF score was 45.  The examiner stated that the veteran was 
leading an isolated, circumscribed existence and that he had 
multiple medical problems.  He concluded that the veteran was 
disabled and not able to seek and maintain any full-time 
employment in a competitive work setting. 

A VA social and industrial survey was conducted in March 
1999.  It was indicated that he had been born and raised in 
Oklahoma and grew up on a farm and cattle ranch.  He had 
completed high school and had two years of vocational school.  
The trauma he experienced during his military service was 
also discussed.  He had been unemployed since 1988 when he 
had been struck by lightening.  Prior to that time he had 
worked for the Board of Education, as a building manager of a 
school and had also worked as a ranch hand and construction 
worker 

The veteran claimed he had had great difficulty functioning 
since the war.  He was frequently tearful, depressed, 
anxious, angry and irritable.  He had survivor guilt, 
nightmares every night, flashbacks, intrusive thoughts, and 
isolated himself.  He had problems with memory and 
concentration.  The veteran stated that his condition had 
grown worse.  The social worker concluded that the veteran's 
condition appeared to have gotten worse so that now he was 
essentially socially and industrially dysfunctional.  

VA psychological tests were again administered to the veteran 
in March 1999.  His score was broadly within the same range 
of frequency and severity as the symptoms he had in 1997.  
His score indicated that he was suffering from multiple 
symptoms of post-traumatic stress disorder such as 
nightmares, guilt, flashbacks, isolation, anger and increased 
agitation.  

A July 1999 statement by a VA physician reflected that the 
veteran was a patient at the VA Medical Center.  The veteran 
had diabetes mellitus, peripheral neuropathy, urinary 
incontinence and post-traumatic stress disorder.  Due to the 
veteran's medical conditions he was unable to work.  

VA outpatient treatment records reflect that the veteran was 
observed and treated in 1999 for a number of conditions 
including his post-traumatic stress disorder.  

During the course of the hearing conducted at the Regional 
Office in October 1999, the veteran testified that he had 
been getting worse since being struck by lightening in 1988.  
He stated that he had only one friend.  He slept 2 to 4 hours 
a night and had dreams dealing with Korea.  He related that 
he had been having nightmares regularly since 1988.  He also 
reported that his hands were hot and his feet were cold.  He 
also became nervous.  He felt that his medication had helped.  

An April 2000 statement from a VA mental health clinic noted 
that the veteran had been seen for medication management 
since January 1999.  The veteran had post-traumatic stress 
disorder and a major depressive disorder.  He also had non-
insulin dependent diabetes and peripheral nerve disease.  His 
symptoms including severe nightmares, global insomnia, 
nervousness, a depressed mood, isolated lifestyle, anger 
outbursts and a poor appetite.  He was currently taking 
medication for his psychiatric symptoms.  His GAF score had 
ranged from 40 to 60 and averaged about 50.

II.  Analysis

A 30 percent evaluation is warranted for post-traumatic 
stress disorder when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
have resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is provided 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is provided when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is provided when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411, 
effective prior to November 7, 1996.  

A 30 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
weekly or less often), chronic sleep impairment and mild 
memory loss (such as forgetting names, directions and recent 
events).  A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 effective 
November 7, 1996.  

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411 effective November 7, 1996.  

A 100 percent evaluation is provided for post-traumatic 
stress disorder when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. Part 4, Code 9411 effective November 
7, 1996.

The VA's Schedule for Rating Disabilities was amended with 
regard to psychoneurotic disorders, effective from November 
7, 1996.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran will be afforded review under the old 
criteria, or the new criteria, effective from November 7, 
1996, whichever is to the advantage of the veteran.  In this 
regard, in evaluating this case, the amended criteria for 
rating psychoneurotic disorders, effective November 7, 1996, 
is neither more nor less favorable to the veteran than the 
old criteria.  Therefore, the Board will review this case 
under both the old criteria from the date of the assignment 
of the evaluation of 30 percent for the post-traumatic stress 
disorder and under the new criteria from November 7, 1996.

The Board notes that in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans' Claims indicated that there was a distinction 
between a veteran's initial dissatisfaction with the initial 
rating assigned following a grant of service connection and a 
claim for an increased rating of a service-connected 
condition.  The Court noted that the distinction might be 
important in terms of, among other things, determining the 
evidence that could be used to decide whether the original 
rating on appeal was erroneous.  The Court indicated that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  

The veteran's post-traumatic stress disorder is manifested by 
symptoms including nightmares and flashbacks of his Korean 
war experiences, depression, anxiety, a flat affect, 
irritability, pressure of speech, anger and social isolation.  
He also has difficulties with his short and long-term memory.  
He has not been employed since 1988 when he was struck by 
lightening and is in receipt of Social Security benefits 
based on disability.  However, the record indicates that the 
veteran's unemployment has stemmed primarily from conditions 
other than his post-traumatic stress disorder such as the 
residuals of the lightening strike and diabetes mellitus.  

While the veteran has blamed all his problems on his Korean 
war military service and resultant post traumatic stress 
disorder, he has clear organic psychiatric and personality 
disorders which are unrelated to his military service and 
which constitute a major part of his current problems.  The 
April 2000 statement from the VA mental health clinic 
reflected that his GAF score had averaged about 50.  Under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV), a score of 
50 represents an individual with serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  However, that GAF score is a global assessment, 
which considers all his psychiatric impairment, including his 
non-service-connected problems.  Testing conducted during a 
February 1999 VA neuropsychological evaluation determined 
that the veteran had attempted to fake some of the cognitive 
measures and that his personality and quest for secondary 
gain accounted for the majority of his cognitive impairment.  
The veteran's credibility in relating his problems to his 
service is further diminished by his past record of 
fraudently obtaining and negotiating VA benefit checks 
belonging to another veteran with a similar name.

In view of the foregoing discussion, the Board concludes that 
the veteran's post-traumatic stress disorder has resulted in 
no more than definite social and industrial impairment and as 
such warrants entitlement to no more than a 30 percent 
evaluation under the provisions of Diagnostic Code 9411.  The 
medical evidence of record indicates that the veteran's post-
traumatic stress disorder has not changed significantly since 
the initial rating and thus possible staging of the ratings 
under Fenderson is not for consideration.  

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
veteran's post-traumatic stress disorder is not established.  
The appeal is denied.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

